      Case 19-13754                Doc 11           Filed 05/16/19 Entered 05/16/19 23:36:30                          Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Michael Reilly                                                    Social Security number or ITIN        xxx−xx−2916
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Lynda W Reilly                                                    Social Security number or ITIN        xxx−xx−9559
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 5/13/19
Case number:          19−13754


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Michael Reilly                                      Lynda W Reilly

2.      All other names used in the aka M. Michael Reilly, aka Mathew Michael Reilly
        last 8 years

3.     Address                               1501 Harbour Towne Place                                1501 Harbour Towne Place
                                             Naperville, IL 60564                                    Naperville, IL 60564

4.     Debtor's attorney                     John P Carlin                                          Contact phone 847−843−8600
                                             Suburban Legal Group PC                                Email: jcarlin@suburbanlegalgroup.com
       Name and address                      1305 Remmington Road; Suite C
                                             Schaumburg, IL 60173

5.     Bankruptcy trustee                    Frank J Kokoszka                                       Contact phone 312−443−9600
                                             Kokoszka & Janczur, P.C.                               Email: trustee@k−jlaw.com
       Name and address                      19 South LaSalle
                                             Suite 1201
                                             Chicago, IL 60603−1419
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-13754                    Doc 11      Filed 05/16/19 Entered 05/16/19 23:36:30                                  Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Michael Reilly and Lynda W Reilly                                                                                   Case number 19−13754


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 5/14/19

7. Meeting of creditors                          June 24, 2019 at 11:30 AM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              100 S 3rd Street, Courtroom 240,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Geneva, IL 60134
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse arises.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 8/23/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-13754        Doc 11    Filed 05/16/19 Entered 05/16/19 23:36:30             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-13754-JSB
Michael Reilly                                                                          Chapter 7
Lynda W Reilly
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: ccabrales              Page 1 of 2                   Date Rcvd: May 15, 2019
                               Form ID: 309A                Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 16, 2019.
db/jdb         +Michael Reilly,    Lynda W Reilly,    1501 Harbour Towne Place,    Naperville, IL 60564-5689
27834170       +American Bank N.a.,    Pob 4178,    Rock Island, IL 61204-4178
27834172       +Amex/Bankruptcy,    Correspondence,    Po Box 981540,    El Paso, TX 79998-1540
27834173       +Aurora Bank, Fsb,    2617 College Park,    Scottsbluff, NE 69361-2294
27834177       +Chevy Chase Fed Sav Ba,    Capital One/Attn:Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
27834178       +Citibank,   Attn: Recovery/Centralized Bankruptcy,     Po Box 790034,     St Louis, MO 63179-0034
27834182       +Deptartment Store National Bank/Macy’s,     Attn: Bankruptcy,    9111 Duke Boulevard,
                 Mason, OH 45040-8999
27834183       +Home Point Financial Corp,    Attn: Correspondence,    11511 Luna Rd, Ste 200,
                 Farners Branch, TX 75234-6451
27834184       +Kayla Alexander and Jacob Kasprak,     107 N 4th Street,    Capron, IL 61012-7704
27834185       +Kohls/Capital One,    Attn: Bankruptcy,    Po Box 30285,    Salt Lake City, UT 84130-0285
27834186       +Marilyn McCormick,    105 North Fourth Street,    Unit 1A,    Capron, IL 61012-7704
27834187       +Marriott Vacations Worldwide,    1200 Bartow Rd. Suite 14,     Lakeland, FL 33801-5901
27834189       +Mr. Cooper,    Attn: Bankruptcy,    8950 Cypress Waters Blvd,    Coppell, TX 75019-4620
27834193       +Patrick Clark,    107 North Fourth Street,    Capron, IL 61012-7704
27834194       +PrimeLending,    Attn: Bankruptcy,    780 Lynnhaven Pkwy, Ste 375,
                 Virginia Beach, VA 23452-7332
27834195        Starr Covarrubias,    107 North 4th Street,    Capron, IL 61012-7704
27834196       +Steve Williams,    107 North Fourth Street,    Unit 1 B,    Capron, IL 61012-7704

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jcarlin@suburbanlegalgroup.com May 15 2019 08:20:58        John P Carlin,
                 Suburban Legal Group PC,    1305 Remmington Road; Suite C,     Schaumburg, IL 60173
tr              EDI: QFJKOKOSZKA.COM May 15 2019 11:38:00       Frank J Kokoszka,    Kokoszka & Janczur, P.C.,
                 19 South LaSalle,    Suite 1201,   Chicago, IL 60603-1419
27834171       +EDI: AMEREXPR.COM May 15 2019 11:38:00       Amex,   Correspondence/Bankruptcy,     Po Box 981540,
                 El Paso, TX 79998-1540
27834174       +EDI: TSYS2.COM May 15 2019 11:38:00       Barclays Bank Delaware,    Attn: Correspondence,
                 Po Box 8801,   Wilmington, DE 19899-8801
27834175       +EDI: CAUT.COM May 15 2019 11:38:00      Chase Auto Finance,     Attn: Bankruptcy,    Po Box 901076,
                 Fort Worth, TX 76101-2076
27834176       +EDI: CHASE.COM May 15 2019 11:38:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
27834179       +EDI: WFNNB.COM May 15 2019 11:38:00       Comenity Bank/Ann Taylor,    Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
27834180       +EDI: WFNNB.COM May 15 2019 11:38:00       Comenity Bank/Ann Taylor Loft,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
27834181       +EDI: WFNNB.COM May 15 2019 11:38:00       Comenity Bank/Talbots,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
27834188       +EDI: DAIMLER.COM May 15 2019 11:38:00       Mercedes-Benz Financial Services,
                 Attn: Bankruptcy Dept,    Po Box 685,    Roanoke, TX 76262-0685
27834190       +E-mail/Text: bnc@nordstrom.com May 15 2019 08:23:04        Nordstrom FSB,   Attn: Bankruptcy,
                 Po Box 6555,   Englewood, CO 80155-6555
27834191       +Fax: 407-737-5634 May 15 2019 08:41:08       Ocwen Loan Servicing,    Attn: Research/Bankruptcy,
                 1661 Worthington Rd    Ste 100,   West Palm Beach, FL 33409-6493
27834192       +Fax: 407-737-5634 May 15 2019 08:41:08       Ocwen Loan Servicing, LLC.,    Attn: Research Dept,
                 1661 Worthington Rd., Ste 100,    West Palm Beach, FL 33409-6493
27834197       +EDI: RMSC.COM May 15 2019 11:38:00      Syncb/ Care Credit,     Attn: Bankruptcy,    Po Box 965060,
                 Orlando, FL 32896-5060
27834198       +EDI: RMSC.COM May 15 2019 11:38:00      Synchrony Bank/Lowes,     Po Box 956005,
                 Orlando, FL 32896-0001
27834199       +EDI: RMSC.COM May 15 2019 11:38:00      Synchrony Bank/Old Navy,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
27834200       +EDI: RMSC.COM May 15 2019 11:38:00      Synchrony Bank/TJX,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
27834201       +EDI: USBANKARS.COM May 15 2019 11:38:00       US BankCorp,    Attn: Bankruptcy,    Po Box 5229,
                 Cincinnati, OH 45201-5229
27834202       +E-mail/Text: vci.bkcy@vwcredit.com May 15 2019 08:24:28        Volkswagen Credit, Inc,
                 Attn: Bankruptcy,    Po Box 3,   Hillboro, OR 97123-0003
                                                                                                TOTAL: 19

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-13754            Doc 11       Filed 05/16/19 Entered 05/16/19 23:36:30                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: ccabrales                    Page 2 of 2                          Date Rcvd: May 15, 2019
                                      Form ID: 309A                      Total Noticed: 36


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 14, 2019 at the address(es) listed below:
              Frank J Kokoszka    trustee@k-jlaw.com, fkokoszka@ecf.axosfs.com
              John P Carlin    on behalf of Debtor 2 Lynda W Reilly jcarlin@suburbanlegalgroup.com,
               suburbanlegalgroup@iamthewolf.com
              John P Carlin    on behalf of Debtor 1 Michael Reilly jcarlin@suburbanlegalgroup.com,
               suburbanlegalgroup@iamthewolf.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 4
